DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 8/17/2022 has been entered and fully considered. Claims 1-25 are pending. Claims 22-25 are new. Claims 1, 6, 16 and 20 are amended. No new matter is added. Support for the amendments found in claims 1 and 16 is found in at least instant published paragraphs [0108] [0117]. 

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive.
Applicant argues that the amendments to the independent claims require a delivery plan that includes alternating a first quantity of puffs of the first vaporizable material with a second quantity of puffs of the second vaporizable material. At best, Mamoun describes a “inter-puff” dosing scheme in which the first vaporizer may be energized only for a set number of puff events that correspond to the does program for a given smoking session. Once the allotted total dose has been reached, then the second vapor only is energized for the remaining session (Paragraph [0114]). That is, rather than alternating between a first quantity of puffs of a first vaporizable material and a second quantity of puffs of a second vaporizable material, Mamoun will merely deliver puffs containing nicotine until a certain dose is reached and then only non-nicotine puffs will be delivered. This all-or-nothing pattern is different than that claimed. 
Examiner agrees. However, the newly added limitations in the independent claims were not previously presented and will be addressed in this Official Correspondence. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
________________________________________________________________
Claims 1-3, 5-12, 14-17, 19-21, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAMOUN et al. (US 2016/0219938) in view of WENSLEY et al. (US 2014/0144429) and BURSEG (US 2018/0325176). 
With respect to claim 1, MAMOUN et al. discloses a method for reduction of nicotine consumption (Abstract); the method comprising determining, by software and a processor (Paragraphs [0004], [0053] and [0054]), a delivery plan (e.g., pattern) (Paragraphs [0004], [0046], [0048]) for providing a first puff from a first reservoir containing a first amount of first aerosolizable material and a second puff from a second reservoir containing a second amount of a second aerosolizable material, wherein the first material comprises a first substance and the second material comprises a second substance and not the first substance (Paragraphs [0098]-[0105]; [0092]-[0094]). Providing a plurality of puffs of each first and second aerosolized material to form a third vapor that the user inhales, whereby the users puff comprises the puff of first material and the puff of second material, at a specified ratio, based on the delivery plan (Paragraphs [0007], [0078], [0079], [0089], [0114], [0148]). MAMOUN et al. further discloses that user feedback is provided associated with the delivery pattern (Abstract; Paragraphs [0002], [0004, [0046], [0236]). 
MAMOUN et al. further discloses that the delivery plan includes an “inter-puff” method of nicotine modulation in which that pattern is adjusted such that the first quantity of puffs (e.g., 4 out of 5 followed by 3 out of 5 puffs) includes only the nicotine material while the remainder during the delivery time period is only the second substance (Paragraphs [0227], [0114]). MAMOUN et al. does not, however, state that the first and second substances are delivered alternatively. BURSEG discloses an electronic smoking device (Abstract) having first and second liquid reservoirs that are heated non-simulaneously. When non-simultaneously supplying power to the separate reservoirs, the generation of nicotine aerosol and flavor aerosol is spaced timewise which reduces the deposition of nicotine within the oral cavity of the user and increases its availability to the lungs (Paragraphs [0023], [0052]-[0053]). This process is repeated in alternating fashion (Figure 9; Paragraphs [0052]-[0053]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to configure the processor to control the delivery pattern of MAMOUN et al. in a manner such that the first and second substances are non-simulaneously supplied in alternating fashion to deliver the desired quantity of nicotine over a period of time, as taught by BURSEG so that the deposition of nicotine within the oral cavity of the user is reduced and its availability to the lungs is increased. 
MAMOUN et al. does not explicitly disclose that the delivery pattern is modified by the processor based on said user feedback. 
WENSLEY et al. discloses that the algorithm can be changed based on feedback by the user over time based on the users craving, mood or other psychological parameters and adjust the nicotine to accomplish the desired effect (Paragraph [0297]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to modify the delivery plan via the processor of MAMOUN et al., based on the user’s feedback, as taught by WENSLEY et al., so that the users experience can be adjusted based on the user’s craving, mood or other psychological parameters. 
With respect to claim 2, MAMOUN et al. discloses that the first substance is nicotine (Paragraphs [0007], [0053], [0078]). 
With respect to claim 3, MAMOUN et al. discloses that the second substance does not contain nicotine (Paragraph [0092]). 
With respect to claim 5, MAMOUN et al. discloses that the delivery plan is set by the user’s input (Paragraph [0004]) and is a program for reducing consumption of the first substance (e.g., nicotine) (Paragraph [0002]). 
With respect to claim 6, MAMOUN et al. discloses heating the first vaporizable material in the first reservoir to generate the first puff and heating the second vaporizable material in a second reservoir of the cartridge to generate the second puff (Paragraph [0053], [0101]). 
With respect to claim 7, MAMOUN et al. discloses that the device has a user interface (Paragraph [0098]) and that the delivery plan is set by user input by the controlling device (e.g., smart device or computer) (Paragraph [0004], [0059]). 
With respect to claim 8, MAMOUN et al. discloses that the processor has memory for storing the programs which receive inputs from the user (Paragraphs [0057]-[0059]) via an application (Paragraphs [0062]-[0064]). 
With respect to claim 9, MAMOUN et al. discloses that the input is the user’s baseline nicotine behavior (Paragraph [0004]). 
With respect to claim 10, WENSLEY et al. discloses that the feedback is cravings (Paragraph [0297]). 
With respect to claim 11, MAMOUN et al. discloses that the information to and from the user is via applications running on the processor (Paragraphs [0057]-[0059], [0062]-[0064]). 
With respect to claim 12, MAMOUN et al. discloses that the modifying comprises adjusting the amount of first puff in the delivery pattern (Paragraphs [0076]).
With respect to claim 14, MAMOUN et al. discloses that the tracking data is provided to a clinician, such as a caregiver, clinical provider, physician , nurse or other medical professional (Paragraph [0004]). WENSLEY et al. discloses that modification is by the user (Paragraph [0297]). While MAMOUN et al. does not explicitly disclose that modification is performed by multiple of other users, the courts have generally held that combining equivalents known for the same purpose is prima facie obvious. See, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). MPEP 2144.06. In the instant case, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to receive feedback from multiple of the listed medical professionals to modify the plan of the user so that the user may use one professional over another for modification of the plan in the event the user is unable to get in touch with a medical professional.
With respect to claim 15, WENSLEY et al. discloses that the algorithm changes the amount of nicotine based on the user feedback (Paragraph [0297]). The changed algorithm represents the claimed modified delivery pattern for providing the first and second puff of MAMOUN et al.. Since the nicotine is reduced according to the algorithm, the first and second puff are different from the original amount of the original delivery plan. 
With respect to claim 16, MAMOUN et al. discloses a vaporizer (Abstract) comprising a processor ((Paragraphs [0004], [0053] and [0054]), at least one memory storing a program (e.g., instructions) that when executed by the processor perform the instructions ( Paragraphs [0145]-[0156]) The instructions comprise determining, by software and a processor (Paragraphs [0004], [0053] and [0054]), a delivery plan (e.g., pattern) (Paragraphs [0004], [0046], [0048]) for providing a first puff from a first reservoir containing a first amount of first aerosolizable material and a second puff from a second reservoir containing a second amount of a second aerosolizable material, wherein the first material comprises a first substance and the second material comprises a second substance and not the first substance (Paragraphs [0098]-[0105]; [0092]-[0094]). Providing a plurality of puffs of each first and second aerosolized material to form a third vapor that the user inhales, whereby the users puff comprises the puff of first material and the puff of second material, at a specified ratio, based on the delivery plan (Paragraphs [0007], [0078], [0079], [0089], [0114], [0148]). MAMOUN et al. further discloses that user feedback is provided associated with the delivery pattern (Abstract; Paragraphs [0002], [0004, [0046], [0236]). 
MAMOUN et al. further discloses that the delivery plan includes an “inter-puff” method of nicotine modulation in which that pattern is adjusted such that the first quantity of puffs (e.g., 4 out of 5 followed by 3 out of 5 puffs) includes only the nicotine material while the remainder during the delivery time period is only the second substance (Paragraphs [0227], [0114]). MAMOUN et al. does not, however, state that the first and second substances are delivered alternatively. BURSEG discloses an electronic smoking device (Abstract) having first and second liquid reservoirs that are heated non-simulaneously. When non-simultaneously supplying power to the separate reservoirs, the generation of nicotine aerosol and flavor aerosol is spaced timewise which reduces the deposition of nicotine within the oral cavity of the user and increases its availability to the lungs (Paragraphs [0023], [0052]-[0053]). This process is repeated in alternating fashion (Figure 9; Paragraphs [0052]-[0053]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to configure the processor to control the delivery pattern of MAMOUN et al. in a manner such that the first and second substances are non-simulaneously supplied in alternating fashion to deliver the desired quantity of nicotine over a period of time, as taught by BURSEG so that the deposition of nicotine within the oral cavity of the user is reduced and its availability to the lungs is increased. 

MAMOUN et al. does not explicitly disclose that the delivery pattern is modified by the processor based on said user feedback. 
WENSLEY et al. discloses that the algorithm can be changed based on feedback by the user over time based on the users craving, mood or other psychological parameters and adjust the nicotine to accomplish the desired effect (Paragraph [0297]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to modify the delivery plan via the processor of MAMOUN et al., based on the user’s feedback, as taught by WENSLEY et al., so that the users experience can be adjusted based on the user’s craving, mood or other psychological parameters. 
With respect to claim 17, MAMOUN et al. discloses that the first substance is nicotine (Paragraphs [0007], [0053], [0078]). 
With respect to claim 19, MAMOUN et al. discloses that the delivery plan is set by the user’s input (Paragraph [0004]) and is a program for reducing consumption of the first substance (e.g., nicotine) (Paragraph [0002]). 
With respect to claim 20, MAMOUN et al. discloses heating the first vaporizable material in the first reservoir to generate the first puff and heating the second vaporizable material in a second reservoir of the cartridge to generate the second puff (Paragraph [0053], [0101]). 
With respect to claim 21, MAMOUN et al. discloses that the device has a user interface (Paragraph [0098]) and that the delivery plan is set by user input by the controlling device (e.g., smart device or computer) (Paragraph [0004], [0059]). 
With respect to claims 22 and 24, MAMOUN et al. discloses that the concentration of the first substance is fixed and known (e.g., determined) (Paragraphs [0007], [0078]), thus the concentration of nicotine in each of the first puffs is implicitly known, and the pattern is adjusted to arrive at the desired quantity of nicotine per session (Paragraph [0227]). 


____________________________________________________________________________
Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAMOUN et al. (US 2016/0219938) in view of WENSLEY et al. (US 2014/0144429) and BURSEG (US 2018/0325176) as applied to claims 1-3, 5-12, 14-17, 19-21, 22 and 24 above, and further in view of JANARDHAN et al. (US 2015/0020822).
With respect to claims 4 and 18, modified MAMOUN et al. discloses that the second substance is a flavor (Paragraph [0134]). Modified MAMOUN et al. does not explicitly disclose that the flavor is citric acid. JANARDHAN et al. discloses that flavor materials, such as citric acid, can provide a sour taste (Paragraph [0052]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use citric acid as the second substance of modified MAMOUN et al.,  as taught by JANARDHAN et al. in order to provide a sour taste to the vapor. 

____________________________________________________________________________
Claim 13, 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAMOUN et al. (US 2016/0219938) in view of WENSLEY et al. (US 2014/0144429) and BURSEG (US 2018/0325176) as applied to claims 1-3, 5-12, 14-17, 19-21, 22 and 24 above, and further in view of BARS (US 2015/0064672).
With respect to claims 13, 23 and 25, modified MAMOUN et al. does not explicitly disclose that modifying is based on machine learning. BARS discloses a method for treating an addition to a substance (Abstract) wherein a predetermined action plan can be supplemented (e.g., modified)  by machine learning to create an individualized action plan (Paragraphs [0033], [0034]). The user can provide the device with breath CO levels which are then assessed (Paragraphs [0040]-[0042] and used in conjunction with the action plan for cessation (Paragraphs [0014]-[0018])(e.g., delivery pattern conditions based on CO feedback).  It would have been obvious to one having ordinary skill in the art, prior  to the effective filing date of the claimed invention, to modify the algorithm of modified MAMOUN et al., by a machine learning algorithm, as taught by BARS, so that the action plan can be individualized to the user. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745